Citation Nr: 0216194	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-13 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a schizoaffective 
disorder.

4.  Entitlement to service connection for polysubstance 
dependence.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for venereal disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In his July 1999 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, in a September 2002 
submission, he withdrew his hearing request.  See 38 C.F.R. 
§ 20.704(e) (2002).  


REMAND

Subsequent to the issuance of the June 1999 Statement of the 
Case, the RO has received additional medical records from VA 
and state correctional facilities.  These records indicate 
treatment for all of the disorders addressed in this appeal.  
However, to date the RO has not issued an SSOC addressing 
this evidence.  It is incumbent upon the RO to issue an SSOC 
whenever new evidence is added to the claims file before a 
case is certified to the Board, and the failure of the RO to 
do so constitutes a procedural defect requiring a remand by 
the Board.  See 38 C.F.R. §§ 19.9, 19.31 (2002).

The Board also observes that, to date, the RO has not 
readjudicated the veteran's claims under the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2002).  These provisions concern the VA's enhanced 
notification and assistance duties in developing claims.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
A readjudication of the veteran's claims under these new 
provisions is warranted prior to further Board action on this 
appeal.

In view of the newly enacted "duty to assist" provisions of 
38 U.S.C.A. § 5103A (West Supp. 2002), the Board finds that 
further development is warranted in regard to several of the 
veteran's claims.  First, the veteran has not been examined 
for his service-connected hemorrhoids since September 1997.  
Since this examination was conducted over five years ago, a 
more contemporaneous examination is warranted.  Second, the 
veteran did receive psychiatric treatment in service, but the 
report of his September 1997 VA psychiatric examination does 
not specify whether a current psychiatric disorder is 
etiologically related to the in-service treatment.  As such, 
a further psychiatric examination addressing this question is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
rectal area examination addressing the 
nature and extent of his service-
connected hemorrhoids.  The RO must 
provide the examiner with the claims 
file, and he or she should review the 
entire file in conjunction with the 
examination.  The examiner should note 
all current symptoms of the veteran's 
hemorrhoids and comment on the overall 
severity of this disability.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The RO should also afford the veteran 
a VA psychiatric examination addressing 
the nature, extent, and etiology of all 
current psychiatric disorders.  The RO 
must  provide the examiner with the 
claims file, and he or she should review 
the entire file in conjunction with the 
examination.  For each psychiatric 
disorder diagnosed upon examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the issues of entitlement to a 
compensable evaluation for hemorrhoids, 
entitlement to service connection for 
PTSD, entitlement to service connection 
for a schizoaffective disorder, 
entitlement to service connection for 
polysubstance dependence, and whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for venereal disease.  This Supplemental 
Statement of the Case should address all 
evidence added to the claims file since 
the June 1999 Statement of the Case, and 
full consideration should also be given 
to the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 
& Supp. 2002).  The RO should afford the 
veteran and his representative a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required on the part of the veteran unless he is so notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




